Citation Nr: 1228500	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  From January 1967 to January 1968, the Veteran had service in the Republic of Vietnam.  In Vietnam, he performed duties as a laundry, bath, and impregnation specialist; a baker; and a baker's helper.

This case was previously before the Board of Veterans' Appeals (Board) in June 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C., denied the Veteran's claims of entitlement to service connection for a respiratory disorder, claimed as bronchitis, and for a psychiatric disorder, claimed as PTSD.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic, identifiable respiratory disorder, including bronchitis, was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.  

2.  A chronic, identifiable psychiatric disorder, diagnosed primarily as major depressive disorder and adjustment disorder with anxiety, was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.  

3.  The claimed PTSD is not currently demonstrated.  



CONCLUSIONS OF LAW

1.  A respiratory disorder, claimed as bronchitis, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  A psychiatric disorder, claimed as PTSD, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a respiratory disorder and for a psychiatric disorder.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2009, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from March 1995 to February 2012; a February 2009 report from G. C. O., M.D.; and a February 2009 statement from W. J. D., a former fellow serviceman.  

In February 2012, VA examined the Veteran to determine the nature and etiology of any respiratory disorder or any psychiatric disorder found to be present.  The VA examination show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In developing the record, VA made extensive efforts to develop the elements associated with his stressful experience(s) in the Republic of Vietnam.  Other than the Veteran's statement regarding the stress of being under enemy fire, those efforts met with negative results.  He did identify an individual with whom he went through basic training and who was later killed in Vietnam.  However, he did not state that he was present at the time of that individual's death, nor did he identify any specific dates or any circumstances of that or any other incident.  Nevertheless, VA evaluated the reported stressful events of the Veteran for possible verification by the United States Army and Joint Services Records Research Center (JSRCC).  However, in May 2007 and May 2009, the JSRCC Coordinator determined that the Veteran had not furnished the information necessary to verify that the claimed stressful event had, in fact, occurred.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Therefore, further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Basis

During his August 1966 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, a chronic cough, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his lungs and chest and psychiatric processes were found to be normal.  A chest X-ray was negative.

In December 1966, the Veteran was treated for an upper respiratory infection.  

In June 1967, the Veteran was treated for right flank pain, which the examiner believe to be associated with a passed ureteral calculus.  It was noted that the Veteran had a history of pneumonia in December 1966 and that he also had a history of bronchial asthma.

In October 1967, the Veteran was treated for the common cold.  

In April 1968, the Veteran was treated for an upper respiratory infection with mild bronchitis.  
During his June 1968 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, chronic or frequent colds, asthma, shortness of breath, pain or pressure in the chest, a chronic cough, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his lungs and chest and psychiatric processes were found to be normal.  A chest x-ray was normal.

VA medical records, dated from March 1995 to February 2012 show that the Veteran was treated for respiratory problems, including bronchitis, chronic obstructive disease, sinusitis, and allergic rhinitis.  In February 2010, pulmonary function tests revealed moderate obstructive ventilatory impairment, as well as air trapping without hyperinflation.  In October 2006, the Veteran was diagnosed with depression and anxiety.

In December 2012, the Veteran was examined by VA to determine the nature and etiology of any respiratory disorder found to be present.  The examiner noted that the Veteran was a 64 pack year former smoker.  He reportedly coughed a lot and had phlegm in his throat.  The Veteran stated that he had had asthma as a child but that he may have outgrown it by the time he entered service.  Chest X-rays, taken in September 2004 and October 2006 were reviewed and were negative for acute cardiopulmonary disease.  No significant interval changes were noted.  Following the examination, the diagnosis was chronic bronchitis from smoking.  The examiner stated that there was no evidence providing a connection between the upper respiratory infection, pneumonia, and asthma he may have had in the military and his current cough.  

In December 2012, the Veteran was, also, examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  The examiner noted that in October 2006, the Veteran had been diagnosed by his primary care physician as having anxiety and depression.  During a PTSD screen at that time, the Veteran had endorsed two symptoms of PTSD, repeated disturbing memories and hypervigilance.  However, the examiner noted that overall, the screen had been negative for PTSD.  

During the VA examination, it was noted that the Veteran took medication for anxiety.  It was also noted that prior to service, he drank alcohol but that his drinking increased in service.  He stated that after service, it remained the same but had tapered off over the years.  

As to PTSD, the VA examiner reported that the Veteran had been exposed to combat and that such exposure was adequate to support a diagnosis of PTSD.  She also noted that the Veteran frequently thought about a friend who had been killed in Vietnam.  He acknowledged that he had not witnessed the death or seen the body; rather he stated that he learned of the death after the fact.  He did not react with intense fear or feelings of helplessness in that situation.  The examiner stated that the Veteran had depressive ruminations about that experience, but not such that they met the criteria for a diagnosis of PTSD.  The Veteran reported that in Vietnam, he had not served on the front line or been in the direct line of fire.  However, he reported that he had been close enough to see the sky light up and to feel the ground shake.  He stated that he had occasional dreams of Vietnam and that he would have a foreshortened future.  He noted that he was easily startled and became irritated when conversation turned to war and combat.  

On further examination, the Veteran reported that he was frequently depressed and reported suicidal thoughts without plan or intent.  In particular, he reported that he had lost his home and belongings to Hurricane Katrina.  He stated that he had little energy and endorsed feelings of worthlessness.  The Veteran indicated that prior to Hurricane Katrina, he had been a carpenter and that his work had been steady.  However, he noted that after the storm, he had been unable to get work and had become anxious about his financial situation.  Psychological testing was consistent with a moderate level of depression but was not consistent with a diagnosis of PTSD.  

Following the VA examination, the relevant diagnoses were major depressive disorder, moderate, chronic; adjustment disorder with anxiety; and alcohol dependence with physiological dependence.  The examiner found that the stressors of incoming fire and seeing the sky light up and the feeling the ground shake were sufficient to support a diagnosis of PTSD.  However, she noted that the Veteran did not appear to have significant reexperiencing symptoms, avoidance symptoms, or arousal symptoms related to his stressor which would support a diagnosis of PTSD.  The examiner further found that the Veteran's major depressive disorder and adjustment disorder with anxiety were due to his inadequate employment and finances.  The examiner, specifically, stated that the Veteran's current symptoms of depression and anxiety, as well as his alcohol dependence, had not been caused by or related to his claimed inservice stressor or otherwise related to his military service.  

In February 2009, G. C. O., M.D., reported that he had treated the Veteran for chronic bronchitis.  

In February 2009, W. J. D., a former fellow service member, reported that he had been stationed with the Veteran in 1966, when he was hospitalized for the treatment of bronchitis.  

The Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principe, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he had breathing difficulties for which he was treated in service.  He is also competent to report feelings of fear in response to enemy fire in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Analysis

The Respiratory Disorder

The Veteran contends that he was first treated for bronchitis in service and that he has continued to experience associated manifestations since his separation from service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that at the time of his entry in service, the Veteran did not have any complaints or clinical findings of a chronic, identifiable respiratory disorder.  Thus, with respect to his respiratory system, he was presumed to be in sound physical condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

During service, the Veteran was treated on several occasions for respiratory complaints, primarily diagnosed as an upper respiratory infection.  On one occasion, he was found to have mild bronchitis, and in June 1967, it was noted that he had a history of pneumonia and bronchial asthma.  However, a chronic, identifiable respiratory disorder was not found.  Indeed, during his June 1968, service separation examination, there were, again, no complaints or clinical findings of a respiratory disorder of any kind.  In fact, following the Veteran's separation from service, there were no complaints or clinical findings of a respiratory disorder for many years.  

Although the Veteran now has a diagnosis of chronic bronchitis, there is no competent objective evidence of continuing symptomatology during the years between his separation from service and the diagnosis of bronchitis many years later.  Moreover, the preponderance of the evidence is negative for any competent evidence of a nexus between his bronchitis and service.  Indeed, the most recent VA examiner stated that there was no evidence of a connection between the Veteran's current cough and any upper respiratory infection, pneumonia, and asthma the Veteran may have had in the military.  In this regard, the VA examiner made an affirmative finding that the Veteran had chronic bronchitis related to smoking.  

Inasmuch as the preponderance of the evidence is against a finding that the Veteran's chronic bronchitis is in any way related to service, the Veteran does not meet the criteria for service connection.  Therefore, service connection for a respiratory disorder, claimed as bronchitis, is not warranted.  Accordingly, the appeal is denied.

The Psychiatric Disorder

The Veteran contends that his psychiatric disorder is primarily the result of stress he experienced while under fire in Vietnam.  He states that he has continued to have memories of his stressful experiences and, therefore, maintains that service connection for PTSD is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

A review of the Veteran's claims file is negative for any complaints or clinical findings of a psychiatric disorder of any kind in service.  Such a disorder was not manifested until many years later and was not confirmed by a mental health care professional until the December 2011 VA examination.  Although the Veteran now has diagnoses of anxiety and depression, the preponderance of the evidence is against a finding that either disorder is in any way related to service.  The only such reports come from the Veteran.  However, following an interview of the Veteran and a review of the claims file, the VA examiner found that the Veteran's anxiety and depression were related primarily to substantial losses sustained by the Veteran during Hurricane Katrina.  Such losses affected the Veteran's employment and financial situation and led to his psychiatric problems.  There is no competent, objective evidence to the contrary; and therefore, the Veteran does not meet the criteria for service connection for anxiety and depression.  

The primary thrust of the Veteran's contentions is that he has PTSD as the result of his experiences during his service in the Republic of Vietnam.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Id. at 144.  Nevertheless, credible evidence that the claimed in-service stressor occurred is also required.  Id.

The Veteran's contentions notwithstanding, the claims file is negative for a confirmed diagnosis of PTSD.  Although the December 2012 VA examiner specifically looked for evidence of such disorder, she found that the Veteran did not meet the criteria for a diagnosis of PTSD set forth in 38 C.F.R. § 3.304(f).  As noted above, her conclusions were well supported, having been based on a review of the claims file, an interview with the Veteran, and the results of psychological testing.  

Absent an established diagnosis of PTSD, the Veteran does not meet the criteria for service connection.  Therefore, service connection for PTSD is not warranted, and to that extent, the appeal is also denied.  In arriving at this decision, the Board does not reach any question as to whether the claimed stressor occurred or if the claimed stressor was sufficient to support a diagnosis of PTSD.  

Additional Considerations

In considering the Veteran's claims for service connection for respiratory and psychiatric disorders, the Board notes that the Veteran did not file his initial claim for either of those disorders until September 2008, approximately 40 years after his separation from active duty.  It is reasonable to expect that if he had been having respiratory or psychiatric problems prior to that time which he related to military service, that he would have filed a claim for service connection more proximate to his release from service.  After all, he certainly knew how to do so, having claimed service connection for another disorder in September 1968, the month after his separation from service.  While not dispositive, his failure to file earlier claims for his respiratory or psychiatric disorders militates against a finding that either of those disorders was manifested in or shortly after service.  

Finally, with respect to the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a respiratory disorder, claimed as bronchitis, is denied.

Entitlement to service connection for a psychiatric disorder, claimed as PTSD, is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


